829 F.2d 43
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lola Mae KELLEY, Petitioner,v.INTERNAL REVENUE SERVICE, Respondent.
Appeal No. 87-3201.
United States Court of Appeals, Federal Circuit.
Aug. 25, 1987.

31 M.S.P.R. 697(T)
AFFIRMED.
Before DAVIS, Circuit Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (Board), Docket No. AT752B8520813, dismissing Lola Mae Kelley's appeal as barred by the doctrine of res judicata, is affirmed.

OPINION

2
Ms. Kelley was removed from her position as Internal Revenue Service Taxpayer Service Representative effective August 31, 1973.  She appealed the agency's action, the merits of which were considered in several hearings and appeals before the agency and the Civil Service Commission.  The removal action was affirmed.  On September 3, 1985 petitioner appealed to the Board asserting that her removal was procedurally defective.


3
The Board held that Ms. Kelley had exhausted her administrative appeal rights before the Civil Service Commission, and that the doctrine of res judicata bars appellant from relitigating the same matter.  The Board did not abuse its discretion in refusing to reopen the case based on petitioner's assertions that certain information should be considered.  5 C.F.R. Secs. 772.310, 772.312 (1978).  The Board's decision was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.  5 U.S.C. Sec. 7703(c) (1982).